5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
            3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

    (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
              )257+(6,;7+&,5&8,7
                BBBBBBBBBBBBBBBBB


 /(:(// 0$5&80                     ;
         3ODLQWLII$SSHOODQW        
                                     
                                        1R
              Y                     
                                      !
                                     
 -$0(6 0&:+257(5DV                 
 LQWHULP6KHULIIRI3XODVNL          
 &RXQW\.HQWXFN\                   
            'HIHQGDQW$SSHOOHH 
                                     
                                    1
        $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
       IRUWKH(DVWHUQ'LVWULFWRI.HQWXFN\DW/RQGRQ
    1R²-HQQLIHU%&RIIPDQ'LVWULFW-XGJH
                  $UJXHG0D\
         'HFLGHGDQG)LOHG6HSWHPEHU
%HIRUH0$57,1&KLHI&LUFXLW-XGJH6,/(5DQG&/$
                   &LUFXLW-XGJHV
                  BBBBBBBBBBBBBBBBB
                       &2816(/
$5*8('-DPHV7*LOEHUW&2*,/%(57	*,/%(57
5LFKPRQG .HQWXFN\ IRU $SSHOODQW  'DYLG :KDOLQ
/$1'580	6+286(/RXLVYLOOH.HQWXFN\IRU$SSHOOHH
21 %5,()  -DPHV 7 *LOEHUW &2 *,/%(57 	

                            
     0DUFXPY0F:KRUWHU                           1R      1R                     0DUFXPY0F:KRUWHU        

*,/%(57 5LFKPRQG .HQWXFN\ IRU $SSHOODQW  'DYLG             ZKHWKHU UHODWLRQVKLSV VKRXOG EH DIIRUGHG FRQVWLWXWLRQDO
:KDOLQ/$1'580	6+286(/RXLVYLOOH.HQWXFN\IRU                  SURWHFWLRQ ZHLJK DJDLQVW ILQGLQJ 3ODLQWLII¶V UHODWLRQVKLS
$SSHOOHH                                                            ZDUUDQWVVXFKSURWHFWLRQLQWKHLQVWDQWFDVH,FRQFXULQWKH
                                                                     MXGJPHQWRIWKH&RXUW
  6,/(5 - GHOLYHUHG WKH RSLQLRQ RI WKH FRXUW LQ ZKLFK
0$57,1&-MRLQHG&/$-SSGHOLYHUHGD
VHSDUDWHRSLQLRQFRQFXUULQJLQWKHMXGJPHQW
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  6,/(5&LUFXLW-XGJH Plaintiff Lewell Marcum filed this
42 U.S.C. § 1983 action against the late Sam Catron, in his
official capacity as Sheriff of Pulaski County, Kentucky
("Catron" or "Sheriff"), alleging that he was fired as a result
of his intimate relationship and cohabitation with a married
woman in violation of his right of association as guaranteed
by the First and Fourteenth Amendments. He appeals the
district court’s order granting summary judgment in favor of
Catron based on its conclusion that his adulterous relationship
was not constitutionally protected. For the reasons that
follow, we affirm.
                         Background
   The parties agree that the basic facts in this case concerning
the relationship between Lewell Marcum and Rena Abbott are
not in dispute. Marcum was hired as a Pulaski County deputy
sheriff in February 1986. He separated from his wife on May
8, 1997. Prior to the separation, Marcum lived with his wife
and their two children in the martial residence, except for two
brief periods in 1996. His divorce was not final until March
11, 1999.
  During the course of his work as a deputy sheriff, Marcum
met Rena Abbott in 1994 or 1995. When the two met, Abbott
was married and living with her husband and their children.
From the initial meeting until their cohabitation, Marcum and
       0DUFXPY0F:KRUWHU                                         1R           1R                       0DUFXPY0F:KRUWHU          

PDMRULW\ RSLQLRQ , EHOLHYH WKDW WKH VKRUW GXUDWLRQ RI WKH                        Abbott were just "good friends" whose respective spouses and
UHODWLRQVKLS IDFWRUV LQWR ZKHWKHU LW VKRXOG EH DIIRUGHG                             families were social acquaintances whose association was
FRQVWLWXWLRQDOSURWHFWLRQ,GDW                                                    marked by family outings and get-togethers.
  3ODLQWLII¶VUHODWLRQVKLSDOVRGLIIHUVPDUNHGO\IURPWKHW\SH                                As an informant, Abbott frequently met with Marcum to
RIUHODWLRQVKLSDWLVVXHLQ%ULJJVZKHUHWKLV&RXUWVXPPDULO\                             discuss cases. At some point, at least by June 1996, their
DIILUPHG WKH GLVWULFW FRXUW¶V ILQGLQJ WKDW WKH SODLQWLII¶V                          relationship had progressed sufficiently to attract the attention
GLVFKDUJH YLRODWHG KLV ULJKWV WR SULYDF\ DQG LQWLPDWH                               of Chief Deputy Swartz, who counseled Marcum about
DVVRFLDWLRQ  3ODLQWLII FDQQRW GHQ\ RQ WKLV UHFRUG WKDW KLV                       Abbott’s visits to his office and the courthouse. The
UHODWLRQVKLS ZLWK $EERWW EHFDPH D SXEOLF PDWWHU DQG ZDV                            relationship had become the subject of rumors in and around
LQWHUWZLQHGZLWKDQGDIIHFWHGKLVMRESHUIRUPDQFH,QGHHG                                both the sheriff’s department and the courthouse.
ZHKDYHQRWHGWKDW³>W@KHVLJQLILFDQFHRI%ULJJVOLHVLQWKH                               Additionally, Sheriff Catron received numerous complaints
IDFWWKDWWKHRIILFHULQWKDWFDVHZDVGLVPLVVHGVROHO\EHFDXVH                            concerning Marcum’s association with Abbott from
RIKLVOLYLQJVWDWXVZLWKRXWDQ\UHIHUHQFHDVWRKRZWKDWVWDWXV                          employees within his department, as well as persons working
FRXOGKDYHDIIHFWHGKLVSHUIRUPDQFHDVDQRIILFHU´+XJKHV                               at the courthouse and various citizens within the community.
)GDW3ODLQWLIIPHW$EERWWRQWKHMREZKHUHVKH
VHUYHGDVDFRQILGHQWLDOLQIRUPDQWKHZDVUHSULPDQGHGIRU                                   The relationship reached a turning point in September
WKHWLPHKHVSHQWZLWKKHUZKLOHRQGXW\DQGRQDWOHDVWRQH                              1997. While on duty on September 4, Marcum informed
RFFDVLRQVKRUWO\EHIRUHKLVGLVFKDUJHKDGDSXEOLFDOWHUFDWLRQ                             Abbott that her husband was making passes at her best friend.
ZLWKKLVDGXOWGDXJKWHURYHUWKHUHODWLRQVKLSDWKLVZRUNSODFH                            Abbott asked Marcum to go with her to confront the woman,
&I %ULJJV  )6XSS DW  QRWLQJ WKDW SODLQWLII KDG                         which he agreed to do. After receiving confirmation of
SHUIRUPHG KLV GXWLHV VDWLVIDFWRULO\ XS XQWLO WKH WLPH RI KLV                      Marcum’s information, Abbott moved out of the marital
VXVSHQVLRQ DQG WKDW SODLQWLII KLPVHOI EURXJKW    KLV OLYLQJ                      residence and into her brother’s cottage where she remained
DUUDQJHPHQWVWRWKHDWWHQWLRQRIKLVVXSHULRU                                          with her children until September 9 or 10. During her stay at
                                                                                           the cottage, Abbott discussed with Marcum her inability to
   7KH 6XSUHPH&RXUWKDVKHOGWKDWWKHUHDUHOLPLWVRQWKH                                rent a place of her own and the possibility of their renting a
W\SHV RI UHODWLRQVKLSV WKDW PLJKW ZDUUDQW FRQVWLWXWLRQDO                             place together, sharing expenses. There had been no
SURWHFWLRQ  5REHUWV  86 DW   $OWKRXJK VXFK                             discussion of cohabitation between Marcum and Abbott prior
SURWHFWLRQLVH[WHQGHGEH\RQGIDPLOLDOUHODWLRQVKLSVWKXVIDU                             to Abbott’s leaving her husband.
WKH &RXUW KDV QHYHUWKHOHVV LQGLFDWHG WKDW WKH UHODWLRQVKLSV
PRVWOLNHO\WRZDUUDQWVXFKSURWHFWLRQDUHWKRVHWKDWLQYROYH                                The two then rented a townhouse and began living together
³GHHSDWWDFKPHQWVDQGFRPPLWPHQWV´LQZKLFKRQHVKDUHV                                    on September 9 or 10. Marcum testified that they were not
DPRQJRWKHUWKLQJVWKRVH³SHUVRQDODVSHFWVRIRQH¶VOLIH´,G                           contemplating sharing a life together, or anything of that
DW%HFDXVH,ILQGWKDWWKHREMHFWLYHIDFWRUVWKDWWKH                             nature when they assumed their cohabitation. Abbott testified
6XSUHPH&RXUWKDVLQVWUXFWHGFRXUWVWRHPSOR\LQGHWHUPLQLQJ                               that at the time they moved into the townhouse, the
                                                                                           arrangement was strictly a roommate type relationship with
     
                                                                                           both paying their share of the costs. Marcum also testified
      7KLV   LV   QRW   WR   H[SUHVV   DQ   RSLQLRQ   RQ   WKH   XOWLPDWH   UHDVRQ   IRU   that he and Abbott did not engage in sexual relations until
3ODLQWLII¶V GLVFKDUJH DV WKLV PD\ EH GLVSXWHG 7KLV LV VLPSO\ WR SRLQW RXW
                                                                                           after they moved in together. Abbott’s testimony, however,
WKDW 3ODLQWLII FDQQRW FODLP RQ WKLV UHFRUG WKDW KLV UHODWLRQVKLS ZDV D SXUHO\
SULYDWH DIIDLU WKDW GLG QRW DIIHFW KLV GXWLHV
                                                                                           places the date of their first sexual relations on September 5,
       0DUFXPY0F:KRUWHU                                  1R        1R                             0DUFXPY0F:KRUWHU            

the day after she left her husband and prior to her cohabitation                YLRODWLYHRIHTXDOSURWHFWLRQDVWDWHFRQVWLWXWLRQDODPHQGPHQW
with Marcum. Noting this inconsistency, but viewing the                         WKDWDPRQJRWKHUWKLQJVUHSHDOHGH[LVWLQJODZWKDWEDQQHG
facts in the light most favorable to Marcum, the district court                 GLVFULPLQDWLRQ DJDLQVW KRPRVH[XDOV DQG QRWLQJ ZLWKRXW
found that Marcum and Abbott were romantically involved to                      UHIHUHQFH WR %RZHUV WKDW UHDFK RI DPHQGPHQW FRXOG
some degree when they moved in together.                                        SRWHQWLDOO\VXEMHFWWKLVJURXSWRDUELWUDU\GLVFULPLQDWLRQ%XW
                                                                                VHHLGDWFRQWHQGLQJWKDWVWDWHDPHQGPHQWGHSULYLQJ
   Regardless of their relationship prior to their cohabitation,                KRPRVH[XDOVRIULJKWVZDVUDWLRQDOLQDVPXFKDV&RXUWKDG
it is undisputed that Marcum and Abbott were romantically                       KHOG LQ %RZHUV WKDW IURP WKH LQFHSWLRQ RI WKH FRXQWU\
involved during the time they lived together and certainly at                   KRPRVH[XDOFRQGXFWZDVDFULPH6FDOLD-GLVVHQWLQJ
the time of Marcum’s dismissal. After learning of this living
arrangement, Sheriff Catron told Marcum that either he or                         ,QDQ\HYHQW,DJUHHZLWKWKHPDMRULW\RSLQLRQWKDW3ODLQWLII
Abbott would have to move out. Marcum was discharged on                         IDLOVWRVKRZWKDWDQDVVHVVPHQWRIWKHREMHFWLYHIDFWRUVRIKLV
September 19, 1997, upon his perceived failure to comply                        UHODWLRQVKLSSODFHVLWDWWKHHQGRIWKHVSHFWUXPZLWKWKRVH
with Catron’s directive. The living arrangement between                         UHODWLRQVKLSV WKDW WKH 6XSUHPH &RXUW KDV IRXQG ZDUUDQW
Marcum and Abbott lasted approximately one month.2Q                          FRQVWLWXWLRQDOSURWHFWLRQXQGHUWKH)LUVW$PHQGPHQW¶VULJKW
2FWREHU$EERWWOHIWWRUHFRQFLOHZLWKKHUKXVEDQG7KH                      RILQWLPDWHDVVRFLDWLRQ$OWKRXJK3ODLQWLII¶VUHODWLRQVKLSZLWK
PDLQUHDVRQVKHFLWHGIRUOHDYLQJZDVWKDWKHUROGHVWGDXJKWHU                  5HQD$EERWWLQYROYHGRQO\WZRLQGLYLGXDOVDQGZDVVH[XDOLQ
GLG QRW JHW DORQJ ZLWK 0DUFXP  6KH DOVR WHVWLILHG WKDW               QDWXUH WKH UHFRUG GRHV QRW VXSSRUW WKH ILQGLQJ WKDW WKLV
0DUFXP³ZDVJHWWLQJWRRVHULRXVDQG>VKH@MXVWZDVQ¶WUHDG\                     UHODWLRQVKLSZDVHQWHUHGLQWRDQGPDLQWDLQHG WRIRUPGHHS
IRUWKHUHODWLRQVKLS´                                                          SHUVRQDOFRPPLWPHQWVDQGDWWDFKPHQWV5REHUWV86DW
                                                                                5DWKHULQDVVHVVLQJWKHUHODWLRQVKLS¶VSXUSRVHQRW
   0DUFXP ILOHG D  86&   DFWLRQ IRU ZURQJIXO                 RQO\ZHUHERWK3ODLQWLIIDQG$EERWWPDUULHGWRRWKHUSHRSOH
WHUPLQDWLRQ DJDLQVW 6KHULII &DWURQ LQ KLV LQGLYLGXDO DQG                EXW $EERWW WHVWLILHG WKDW WKH SXUSRVH RI WKHLU PRYLQJ LQ
RIILFLDO FDSDFLW\ DOOHJLQJ WKDW KH ZDV ILUHG EHFDXVH RI KLV           WRJHWKHU ZDV PHUHO\ LQWHQGHG WR EH D ³URRPPDWH W\SH RI
UHODWLRQVKLSDQGFRKDELWDWLRQZLWK$EERWWLQYLRODWLRQRIKLV                   DUUDQJHPHQW´)XUWKHU3ODLQWLIIFDQQRWFODLPWKDWRWKHUVWUXO\
FRQVWLWXWLRQDOULJKWV7KHGLVWULFWFRXUWGLVPLVVHG0DUFXP¶V                   ZHUH H[FOXGHG IURP WKH FULWLFDO DVSHFWV RI WKH UHODWLRQVKLS
)LUVW$PHQGPHQWFODLPVDQGKLVIUHHGRPRIDVVRFLDWLRQFODLP                     LQDVPXFKDV$EERWWOHIWWKHUHODWLRQVKLSDQGWKHUHVLGHQFHVKH
DJDLQVW&DWURQLQKLVLQGLYLGXDOFDSDFLW\RQWKHJURXQGVRI                     VKDUHGZLWK3ODLQWLIIZLWKLQDSSUR[LPDWHO\RQHPRQWKVRWKDW
TXDOLILHGLPPXQLW\7KHRQO\FODLPVZKLFKVXUYLYHGZHUH                        VKH FRXOG UHFRQFLOH ZLWK KHU RZQ KXVEDQG  8QOLNH WKH
0DUFXP¶VIUHHGRPRIDVVRFLDWLRQFODLPDJDLQVW&DWURQLQKLV
RIILFLDOFDSDFLW\DQGKLVSHQGHQWVWDWHODZFODLPV7KHFRXUW
UHVHUYHG MXGJPHQW UHJDUGLQJ WKH IUHHGRP RI DVVRFLDWLRQ                        
                                                                                     1HYHUWKHOHVV WKH DGXOWHURXV QDWXUH RI D UHODWLRQVKLS LV D IDFWRU WKDW
FODLP$IWHUH[WHQGLQJ0DUFXPWLPHLQZKLFKWRGHYHORSWKH                     VKRXOG EH FRQVLGHUHG LQ GHWHUPLQLQJ ZKHWKHU WKH UHODWLRQVKLS VKRXOG EH

IDFWVDERXWWKHUHODWLRQVKLSWKHGLVWULFWFRXUWFRQFOXGHGWKDW                 DIIRUGHG FRQVWLWXWLRQDO SURWHFWLRQ   7KH 6XSUHPH &RXUW KDV KHOG WKDW D
                                                                                EURDG UDQJH RI UHODWLRQVKLSV H[LVW ³WKDW PD\ PDNH JUHDWHU RU OHVVHU FODLPV
                                                                                WR FRQVWLWXWLRQDO SURWHFWLRQ IURP SDUWLFXODU LQFXUVLRQV E\ WKH 6WDWH´
                                                                                5REHUWV
                                                                                           86 DW  7KRVH UHODWLRQVKLSV WKH &RXUW KDV PRVW UHDGLO\
     0DUFXP DUJXHV WKDW WKH XOWLPDWH GXUDWLRQ RI WKH UHODWLRQVKLS LV QRW        DIIRUGHG SURWHFWLRQ JHQHUDOO\ LQFOXGH WKRVH SHUWDLQLQJ WR PDUULDJH DQG
UHOHYDQW   WR   WKH   GHWHUPLQDWLRQ   RI   ZKHWKHU   WKH   UHODWLRQVKLS   ZDV   IDPLO\    ,G   DW  $V DW OHDVW RQH FRXUW LQ WKLV FLUFXLW KDV QRWHG
FRQVWLWXWLRQDOO\ SURWHFWHG DW WKH WLPH KH ZDV GLVPLVVHG      :H DJUHH ZLWK     ³DGXOWHURXV FRQGXFW LV WKH YHU\ DQWLWKHVLV RI PDUULDJH DQG IDPLO\´
WKLV DVVHUWLRQ DQG DV WKH GLVFXVVLRQ ZLOO LOOXVWUDWH WKH VKRUW GXUDWLRQ RI    0HFXUH Y 9DQ %XUHQ 7RZQVKLS  ) 6XSS G   (' 0LFK
WKH FRKDELWDWLRQ LV QRW D IDFWRU LQ RXU DQDO\VLV                                FLWDWLRQ RPLWWHG
    0DUFXPY0F:KRUWHU                               1R       1R                       0DUFXPY0F:KRUWHU          

6XSUHPH &RXUW UHMHFWHG D FRQVWLWXWLRQDO FKDOOHQJH WR                0DUFXP¶V H[WUDPDULWDO UHODWLRQVKLS ZDV QRW HQWLWOHG WR
*HRUJLD¶VVRGRP\VWDWXWH,QWKDWFDVHWKH6XSUHPH&RXUW                FRQVWLWXWLRQDO SURWHFWLRQ $FFRUGLQJO\ WKH FRXUW JUDQWHG
H[SODLQHG WKDW DOWKRXJK QRW H[SUHVVHG LQ WKH WH[W RI WKH         VXPPDU\ MXGJPHQW DJDLQVW 0DUFXP EHFDXVH KH IDLOHG WR
&RQVWLWXWLRQWKH&RXUWKDVUHFRJQL]HGFHUWDLQSULYDF\ULJKWV             SURYHDQLQIULQJHPHQWRIDFRQVWLWXWLRQDOO\SURWHFWHGULJKW
XQGHUWKHGXHSURFHVVFODXVHRIWKH)RXUWHHQWK$PHQGPHQW
,GDW)RFXVLQJSULPDULO\RQWKHVH[XDODFWDWLVVXHDQG                                6WDQGDUGRI5HYLHZ
JLYLQJ OLWWOH RU QR DWWHQWLRQ WR DQ\ RWKHU DVSHFWV RI WKH
UHODWLRQVKLS EHWZHHQ WKH SDUWLFLSDQWV RI WKH VH[XDO DFW WKH        :HUHYLHZWKHGLVWULFWFRXUW¶VVXPPDU\MXGJPHQWGHFLVLRQ
&RXUWUHIXVHGWRH[WHQGDIXQGDPHQWDOULJKWWRKRPRVH[XDOV                GHQRYR6HH:DWNLQVY%DWWOH&UHHN)GWK
WR HQJDJH LQ FRQVHQVXDO VRGRP\  ,G DW   7KH GLVWULFW     &LU6XPPDU\MXGJPHQWVKRXOGEHJUDQWHGZKHQ³WKH
FRXUWEHORZDQGDSSDUHQWO\WKHPDMRULW\FLWH%RZHUVEHFDXVH             SOHDGLQJV GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG
WKHUHLQWKH6XSUHPH&RXUWZRXOGQRWWDNHDQH[SDQVLYHYLHZ                DGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\VKRZ
DQGUHMHFWHGDQLQYLWDWLRQWRGLVFRYHUQHZIXQGDPHQWDOULJKWV             WKDWWKHUHLVQRJHQXLQHLVVXHDVWRDQ\PDWHULDOIDFWDQGWKDW
LPEHGGHGLQWKHGXHSURFHVVFODXVHLHWKHULJKWWRHQJDJH             WKHPRYLQJSDUW\LVHQWLWOHGWRDMXGJPHQWDVDPDWWHURIODZ´
LQKRPRVH[XDOVRGRP\7KHDUJXPHQWWKHUHIRUHJRHVWKDWWKLV              )HG 5 &LY 3 F  7KXV VXPPDry judgment is
&RXUWVKRXOGQRWH[SDQGWKHULJKWRILQWLPDWHDVVRFLDWLRQWR              appropriate if a party who has the burden of proof at trial fails
LQFOXGH UHODWLRQVKLSV WKDW PLJKW EH FRQVLGHUHG DGXOWHURXV          to make a showing sufficient to establish the existence of an
+RZHYHU GHVSLWH %RZHUV ³WKH 6XSUHPH &RXUW KDV QRW                element that is essential to that party's case. See Celotex
GHILQLWLYHO\DQVZHUHGWKHGLIILFXOWTXHVWLRQZKHWKHUDQGWR               Corp. v. Catrett, 477 U.S. 317, 322 (1986).
ZKDWH[WHQWWKH&RQVWLWXWLRQSURKLELWVDVWDWHRUVWDWHDFWRU
IURP UHJXODWLQJ WKH SULYDWH FRQVHQVXDO VH[XDO EHKDYLRU RI                                    Discussion
DGXOWV´+XJKHVY&LW\RI12OPVWHG)G
WK &LU   )XUWKHU LQ OLJKW RI WKH NLQG RI UHDVRQLQJ     Marcum maintains that his exclusive, romantic and sexually
VXJJHVWHGE\%ULJJVLWFDQQRWEHVDLGWKDWDUHODWLRQVKLSWKDW           intimate relationship and cohabitation with a married woman
PLJKW EH FRQVLGHUHG DGXOWHURXV LSVR IDFWR VWULSV WKH               is entitled to protection under the constitutional right of
UHODWLRQVKLSRIDOOFRQVWLWXWLRQDOSURWHFWLRQ%RZHUVGRHVQRW           association and, as a result, the Sheriff could not legally fire
UHTXLUHWKDWZHJLYHGLVSRVLWLYHZHLJKWHQWLUHO\WRRQHIDFWRU          him for such behavior. He argues that the district court
WKHDGXOWHURXVQDWXUHRIWKHUHODWLRQVKLSDQGLJQRUHDOORWKHU           erroneously dismissed his claim by categorically denying
IDFWRUVWKH&RXUWVHWIRUWKLQ5REHUWVDQGH[SRXQGHGXSRQLQ              constitutional protection based on its labeling his relationship
5RWDU\GHFLGHGDIWHU%RZHUVLQDVVHVVLQJZKHWKHUDFHUWDLQ              "adulterous," offending the spirit of the Constitution and
UHODWLRQVKLSVKRXOGEHDIIRUGHGFRQVWLWXWLRQDOSURWHFWLRQ               ignoring the factors and analysis set forth by the United States
                                                                          Supreme Court.
  :KDWHYHUWKHSHUFHLYHGUHDFKRI%RZHUVDPDMRULW\RIWKH
&RXUW VLQFH %RZHUV KDV QRW DGRSWHG WKH SRVLWLRQ WKDW QR            The two seminal cases defining the right of intimate
PDWWHU KRZ XQUHDVRQDEOH DQ\ JRYHUQPHQW DFWLRQ WDNHQ                association that this court must look to for guidance are
DJDLQVWFRQVHQWLQJDGXOWVZKRVHUHODWLRQVKLSVPD\LQYROYH                Roberts v. United States Jaycees, 468 U.S. 609 (1984), and
RWKHUZLVHSHUPLVVLEO\VWDWHSURVFULEHGVH[XDODFWLYLW\VXFKDV           Board of Directors of Rotary Int’l v. Rotary Club of Duarte,
KRPRVH[XDO VRGRP\ ZLOO VXUYLYH FRQVWLWXWLRQDO VFUXWLQ\              481 U.S. 537 (1987).           Roberts explained that the
EHFDXVHRIWKHQDWXUHRIWKHDGXOW¶VVH[XDODFWLYLW\DORQH6HH         constitutionally protected "freedom of association" has been
HJ 5RPHU Y (YDQV  86    KROGLQJ          recognized in the case law in two distinct forms. First, the
     0DUFXPY0F:KRUWHU                          1R      1R                        0DUFXPY0F:KRUWHU           

Supreme Court has identified "a right to associate for the          GLYLGHGRYHUZKHWKHUH[WUDPDULWDOVH[XDODFWLYLW\LQFOXGLQJ
purpose of engaging in those activities protected by the First      DGXOWHURXVDFWLYLW\LVFRQVWLWXWLRQDOO\SURWHFWHGLQDZD\WKDW
Amendment--speech, assembly, petition for the redress of            IRUELGVSXEOLFHPSOR\HUVIURPGLVFLSOLQLQJHPSOR\HHVZKR
grievances, and the exercise of religion." Roberts, 468 U.S.        HQJDJHLQVXFKDFWLYLW\%ULJJV86DW:KLWH-
at 618. Next, the Court has recognized a certain right of           GLVVHQWLQJ  -XVWLFH :KLWH ZRXOG KDYH JUDQWHG FHUWLRUDUL
intimate association reasoning that "choices to enter into and      LQDVPXFK DV WKH FDVH ZRXOG KDYH JLYHQ WKH &RXUW DQ
maintain certain intimate human relationships must be               RSSRUWXQLW\WRFRQVLGHU³WKHFRQWRXUVRIWKHULJKWRISULYDF\
secured against undue intrusion by the State because of the         DIIRUGHGLQGLYLGXDOVIRUVH[XDOPDWWHUV´,G
role of such relationships in safeguarding the individual
freedom that is central to our constitutional scheme. In this          7KH PDMRULW\ RSLQLRQ FRUUHFWO\ QRWHV WKDW WKH 6XSUHPH
respect, freedom of association receives protection as a            &RXUWKDVQRWUHVWULFWHGWKHFRQVWLWXWLRQDOULJKWRILQWLPDWH
fundamental element of personal liberty." Id. at 617-18. The        DVVRFLDWLRQ WR UHODWLRQVKLSV DPRQJ IDPLO\ PHPEHUV  6HH
personal relationship at issue in this case does not involve        5RWDU\  86 DW   )XUWKHU WKH 6XSUHPH &RXUW KDV
expressive activity. Rather, this case involves an alleged          UHMHFWHGWKHDUJXPHQWWKDWDOWKRXJKSXEOLFHPSOR\PHQWPD\
intrusion by the state into Marcum’s intimate human                 EHGHQLHGDOWRJHWKHUVXFKHPSOR\PHQWPD\EHVXEMHFWWRDQ\
relationship in violation of his right of intimate association.     FRQGLWLRQ DW DOO QR PDWWHU KRZ XQUHDVRQDEOH   6HH HJ
                                                                    3LFNHULQJY%GRI(GXFRI7RZQVKLS+LJK6FKRRO'LVW
   The Court in Roberts expressed that in order to secure           86FLWLQJ.H\LVKLDQY%RDUGRI5HJHQWV
individual liberty, it "must afford the formation and               86)RUDVWDWHWRGLVPLVVDQLQGLYLGXDO
preservation of certain kinds of highly personal relationships      VROHO\EHFDXVHWKHUHODWLRQVKLSLQZKLFKKHRUVKHLVLQYROYHG
a substantial measure of sanctuary from unjustified                 PLJKWEHODEHOHGDGXOWHURXVPD\EHXQUHDVRQDEOHXQGHUVRPH
interference by the State." Id. at 618 (citations omitted).         FLUFXPVWDQFHV  )RU LQVWDQFH XQGHU WKH PDMRULW\ RSLQLRQ¶V
Without precisely defining every consideration underlying           DSSURDFK HYHQ D ORQJWHUP UHODWLRQVKLS LQ ZKLFK WKH
this type of constitutional protection, the Court noted that        SDUWLFLSDQWVKDYHUHVLGHGWRJHWKHUUDLVHGFKLOGUHQDQGOLYHG
"certain kinds of personal bonds have played a critical role in     HVVHQWLDOO\DVDPDUULHGFRXSOHFRXOGEHEH\RQGWKHSDOHRI
the culture and traditions of the Nation by cultivating and         FRQVWLWXWLRQDOSURWHFWLRQZKHUHRQHRUERWKLQGLYLGXDOVIRU
transmitting shared ideals and beliefs." Id. at 618-19.             ZKDWHYHU UHDVRQ KDV QHYHU OHJDOO\ WHUPLQDWHG D SULRU
(citations omitted). The personal affiliations that exemplify       PDUULDJHDQGKHQFHFRXOGQRWUHPDUU\7KLVZRXOGKROGWUXH
the considerations that warrant constitutional protection and       XQGHU WKH PDMRULW\¶V UHDVRQLQJ GHVSLWH WKH IDFW WKDW VXFK D
suggest limitations on the relationships that might be entitled     UHODWLRQVKLS PLJKW FHUWDLQO\ ³SUHVXSSRVH GHHS DWWDFKPHQWV
to constitutional shelter "are those that attend the creation and   DQGFRPPLWPHQWV´LQZKLFKWKHLQGLYLGXDOV³VKDUH>@QRWRQO\
sustenance of a family," which "are distinguished by such           DVSHFLDOFRPPXQLW\RIWKRXJKWVH[SHULHQFHVDQGEHOLHIVEXW
                                                                    DOVRGLVWLQFWLYHO\SHUVRQDODVSHFWVRI>WKHLUOLYHV@´5REHUWV
attributes as relative smallness, a high degree of selectivity in   86DW
decisions to begin and maintain the affiliation, and seclusion
from others in critical aspects of the relationship." Id. 619-20      7KHPDMRULW\RSLQLRQUHOLHVKHDYLO\RQ%RZHUVY+DUGZLFN
(citations omitted).                                                86DQGQRWHVWKDWWKH6XSUHPH&RXUWKDV
                                                                    UHMHFWHG WKH SURSRVLWLRQ WKDW ³DQ\ NLQG RI SULYDWH VH[XDO
   To determine the limits of state authority over an               FRQGXFW EHWZHHQ FRQVHQWLQJ DGXOWV LV FRQVWLWXWLRQDOO\
individual’s freedom to enter into a particular association, it     LQVXODWHGIURPVWDWHSURVFULSWLRQ´,GDW,Q%RZHUVWKH
is the task of the court to engage in "a careful assessment of
    0DUFXPY0F:KRUWHU                            1R       1R                       0DUFXPY0F:KRUWHU          

SHUVRQDORUSULYDWHWRZDUUDQWFRQVWLWXWLRQDOSURWHFWLRQFRXUWV       where that relationship’s objective characteristics locate it on
PD\FRQVLGHUVL]HSXUSRVHVHOHFWLYLW\DQGZKHWKHURWKHUVDUH        a spectrum from the most intimate to the most attenuated of
H[FOXGHGIURPWKHFULWLFDODVSHFWVRIWKHUHODWLRQVKLS6HH%G       personal attachments," taking into consideration factors that
RI'LUVRI5RWDU\,QW¶OY5RWDU\&OXERI'XDUWH86            may include "size, purpose, policies, selectivity, congeniality,
VHHDOVR5REHUWV86DWQRWLQJ             and other characteristics" that may be pertinent. Id. at 620.
WKDWFRXUWVPD\DOVRFRQVLGHU³RWKHUFKDUDFWHULVWLFVWKDWLQD         Rotary added that while the exact boundaries of this type of
SDUWLFXODUFDVHPD\EHSHUWLQHQW´                                    constitutional protection were not marked, it is not restricted
                                                                       to relationships among family members. See Rotary, 481
  7KHPDMRULW\RSLQLRQKROGVWKDWWKH³DGXOWHURXVQDWXUHRI            U.S. at 545. The Court emphasized that protection is afforded
WKHUHODWLRQVKLS>LQWKLVFDVH@GRHVQRWSRUWUD\DUHODWLRQVKLS        to those relationships that "presuppose deep attachments and
RI WKH PRVW LQWLPDWH YDULHW\ DIIRUGHG SURWHFWLRQ XQGHU WKH     commitments to the necessarily few other individuals with
&RQVWLWXWLRQ´  %URDGO\ FRQVWUXHG WKLV KROGLQJ DSSHDUV WR      whom one shares not only a special community of thoughts,
LQGLFDWH WKDW UHJDUGOHVV RI DQ\ RWKHU IDFWRUV WKDW PLJKW EH   experiences, and beliefs but also distinctively personal aspects
FRQVLGHUHG LQ DVVHVVLQJ ZKHWKHU D UHODWLRQVKLS VKRXOG EH        of one’s life." Id. (internal quotation marks and citation
DIIRUGHGFRQVWLWXWLRQDOSURWHFWLRQWKHRQO\UHOHYDQWIDFWRULQ        omitted).
GHWHUPLQLQJ ZKHWKHU D UHODWLRQVKLS VKRXOG EH DIIRUGHG
FRQVWLWXWLRQDOSURWHFWLRQLQDFDVHOLNHWKHSUHVHQWLVZKHWKHU         Marcum argues that the district court failed to assess the
WKH UHODWLRQVKLS FDQ EH GHHPHG DGXOWHURXV  , EHOLHYH WKDW    attributes and qualities of the relationship between him and
ZKLOHUHOHYDQWLQPDNLQJVXFKDGHWHUPLQDWLRQWKHDGXOWHURXV          Abbott. Instead, he contends that the court ignored the factors
QDWXUH RI WKH UHODWLRQVKLS DORQH VKRXOG QRW EH GLVSRVLWLYH    and analysis set forth in Roberts and Rotary, and focused
,QGHHGSUHFHGHQWIURPWKLVFLUFXLWGHPRQVWUDWHVDVPXFK              exclusively on whether the relationship attends the creation or
                                                                       sustenance of a family. Marcum correctly points out that
  ,Q%ULJJVY10XVNHJRQ3ROLFH'HS¶W)6XSS               based on the Court’s decision in Rotary, constitutional
:' 0LFK  DII¶G PHP  )G  WK &LU        protection is not limited to family relationships. See id. The
FHUWGHQLHG86WKHGLVWULFWFRXUW           district court, however, noted that relationships afforded this
DIWHUDEHQFKWULDOIRXQGWKDWGHIHQGDQWVYLRODWHGDSODLQWLII¶V      type of constitutional protection are not restricted to those
FRQVWLWXWLRQDOULJKWWRSULYDF\E\WHUPLQDWLQJDQGUHIXVLQJWR
UHLQVWDWHKLPDVDSROLFHRIILFHUIRUKLVFRKDELWDWLRQZLWKD          between family members. Moreover, the district court
ZRPDQZKLOHWKH\ZHUHERWKPDUULHGWRRWKHUSHRSOH               acknowledged the appropriate analysis set forth in Roberts
)6XSSDW7KHSODLQWLIIFRQWHQGHGWKDWWKHGHIHQGDQWV¶          and Rotary and examined the objective characteristics of the
DFWVKDGLQWUXGHGRQKLVFRQVWLWXWLRQDOO\JXDUDQWHHGULJKWVRI         relationship between Marcum and Abbott. While there are
SULYDF\DQGDVVRFLDWLRQDQGWKHGLVWULFWFRXUWDJUHHG,GDW        relationships other than those between family members that
                                                                  may be afforded constitutional protection, it does not follow
                                                                       that any relationship that could be objectively qualified as
  $OWKRXJK %ULJJV KDV QR SUHFHGHQWLDO YDOXH EHFDXVH WKLV        "intimate" should be protected.
&RXUWLVVXHGQRSXEOLVKHGRSLQLRQZHQHYHUWKHOHVVDIILUPHG
WKH MXGJPHQW RI WKH GLVWULFW FRXUW ZKLFK IRXQG WKDW WKH         Looking at the factors enunciated in Roberts, 468 U.S. at
DGXOWHURXV UHODWLRQVKLS LQYROYHG LQ WKDW FDVH ZDUUDQWHG          620, and Rotary, 481 U.S. at 545-46, Marcum contends that
FRQVWLWXWLRQDOSURWHFWLRQ,QWKHGLVVHQWIURPWKHGHQLDORI          the court failed to recognize that the association was relatively
FHUWLRUDULLQ%ULJJV-XVWLFH:KLWHQRWHGWKDWWKHFLUFXLWVZHUH       small - just the two of them; highly selective in the decision
                                                                       to begin and maintain the affiliation; and others were secluded
       0DUFXPY0F:KRUWHU                                 1R        1R                           0DUFXPY0F:KRUWHU            

from the relationship. Based on these objective characteristics                                      BBBBBBBBBBBBBBBBBBB
and the fact that he and Abbott shared thoughts, experiences
and personal aspects of their lives, Marcum argues that the                                            &21&855(1&(
relationship is constitutionally protected under the right of                                        BBBBBBBBBBBBBBBBBBB
intimate association. Although these factors may weigh in
favor of a finding of a protected relationship, we find that the                 &/$&LUFXLW-XGJHFRQFXUULQJ,GRQRWDJUHHZLWKWKH
adulterous nature of the relationship does not portray a                       PDMRULW\RSLQLRQ¶VKROGLQJWKDWEHFDXVHDUHODWLRQVKLSFDQEH
relationship of the most intimate variety afforded protection                  ODEHOHG³DGXOWHURXV´LWVKRXOGQHYHUUHFHLYHFRQVWLWXWLRQDO
under the Constitution.                                                       SURWHFWLRQEXWEHFDXVH,EHOLHYHWKDW3ODLQWLIIIDLOVWRVKRZ
                                                                               WKDWKLVUHODWLRQVKLSFRQVWLWXWHVWKHNLQGRIUHODWLRQVKLSZKLFK
   0DUFXPFODLPVWKDWWKHGLVWULFWFRXUWHUUHGLQILQGLQJWKDW                 WKH 6XSUHPH &RXUW KDV KHUHWRIRUH DIIRUGHG FRQVWLWXWLRQDO
WKH DGXOWHURXV QDWXUH RI WKH UHODWLRQVKLS LQ TXHVWLRQ                   SURWHFWLRQ,FRQFXULQWKHMXGJPHQW
DXWRPDWLFDOO\EDUUHGFRQVWLWXWLRQDOSURWHFWLRQ:HGLVDJUHH
7KHDGXOWHURXVQDWXUHRI0DUFXP¶VUHODWLRQVKLSZLWK$EERWW                        $VWKHPDMRULW\RSLQLRQSRLQWVRXWWKH6XSUHPH&RXUWKDV
LVDIDFWWKDWPXVWEHFRQVLGHUHGLQGHWHUPLQLQJZKHUHRQWKH                  KHOG WKDW WKH &RQVWLWXWLRQ SURWHFWV WKH ULJKW WR IRUP DQG
VSHFWUXPWKLVUHODWLRQVKLSOLHV6HH5REHUWV86DW                 PDLQWDLQFHUWDLQLQWLPDWHSHUVRQDOUHODWLRQVKLSV6HH5REHUWV
H[SODLQLQJ WKDW REMHFWLYH FKDUDFWHULVWLFV RI WKH LQGLYLGXDO             Y 8QLWHG 6WDWHV -D\FHHV  86   
UHODWLRQVKLS PXVW EH FRQVLGHUHG WR GHWHUPLQH ZKHUH WKDW                 H[SODLQLQJWKDWLQFHUWDLQLQVWDQFHVWKH&RQVWLWXWLRQSURWHFWV
UHODWLRQVKLSOLHVRQD³VSHFWUXPIURPWKHPRVWLQWLPDWHWRWKH                 WKHULJKWWRIRUPDQGPDLQWDLQFHUWDLQLQWLPDWHUHODWLRQVKLSV
PRVW DWWHQXDWHG RI SHUVRQDO DWWDFKPHQWV´  7KH 6XSUHPH                 DJDLQVWXQGXHDQGXQMXVWLILHGVWDWHLQWUXVLRQ,QDWWHPSWLQJ
&RXUWKDVVHWIRUWKIDFWRUVZKLFKPD\EHXVHGLQGHWHUPLQLQJ                   WR GHPRQVWUDWH WKH W\SHV RI UHODWLRQVKLSV ZDUUDQWLQJ
ZKHWKHUDSDUWLFXODUUHODWLRQVKLSLVFRQVWLWXWLRQDOO\SURWHFWHG               FRQVWLWXWLRQDO SURWHFWLRQ WKH &RXUW KDV ORRNHG WR WKRVH
7KHVH IDFWRUV LQFOXGH ³VL]H SXUSRVH SROLFLHV VHOHFWLYLW\            ³SHUVRQDO DIILOLDWLRQV´ WKDW DWWHQG WR WKH ³FUHDWLRQ DQG
FRQJHQLDOLW\DQGRWKHUFKDUDFWHULVWLFVWKDWLQDSDUWLFXODUFDVH              VXVWHQDQFH RI D IDPLO\´ VXFK DV FKLOGELUWK UDLVLQJ DQG
PD\ EH SHUWLQHQW´  ,G  7KH DGXOWHURXV QDWXUH RI WKH                HGXFDWLQJFKLOGUHQDQGOLYLQJZLWKUHODWLYHV,GDW7KH
UHODWLRQVKLS EHWZHHQ 0DUFXP DQG $EERWW LV DQ REMHFWLYH                  &RXUW H[SODLQHG WKDW ³E\ WKHLU QDWXUH´ WKHVH UHODWLRQVKLSV
                                                                               ³LQYROYH GHHS DWWDFKPHQWV DQG FRPPLWPHQWV WR WKH
                                                                               QHFHVVDULO\IHZRWKHULQGLYLGXDOVZLWKZKRPRQHVKDUHVQRW
                                                                              RQO\ D VSHFLDO FRPPXQLW\ RI WKRXJKWV H[SHULHQFHV DQG
     0DUFXP FLWHV D 6L[WK &LUFXLW FDVH &RUULJDQ Y &LW\ RI 1HZD\JR         EHOLHIVEXWDOVRGLVWLQFWLYHO\SHUVRQDODVSHFWVRIRQH¶VOLIH´
)G  WK &LU  IRU WKH SURSRVLWLRQ WKDW SHUVRQDO IULHQGVKLSV       ,GDW6XFKUHODWLRQVKLSVDUHFRQVWLWXWLRQDOO\SURWHFWHG
PD\ EH SURWHFWHG DV D IRUP RI IUHHGRP RI DVVRFLDWLRQ DQG WKHUHIRUH KLV
H[FOXVLYH URPDQWLF UHODWLRQVKLS ZLWK $EERWW LV VXUHO\ SURWHFWHG 7KH FRXUW
                                                                               EHFDXVHRIWKH³UHDOL]DWLRQ´WKDWLQGLYLGXDOVGUDZHPRWLRQDO
LQ &RUULJDQ LQ LWV LQLWLDO GLVFXVVLRQ RI WKH IUHHGRP RI DVVRFLDWLRQ DQG WKH   HQULFKPHQWIURPWKRVHZLWKZKRPWKH\VKDUHFORVHWLHV,G
WZR W\SHV RI FODLPV QRWHG WKDW RQH W\SH RI DVVRFLDWLRQ LV ³UHODWHG WR         DW&RQVWLWXWLRQDOSURWHFWLRQWKHUHIRUH³VDIHJXDUGVWKH
SULYDF\ DQG SURWHFWHG E\ WKH GXH SURFHVV FODXVH ± IRU H[DPSOH WKH             DELOLW\    WR GHILQH RQH¶V LGHQWLW\ WKDW LV FHQWUDO WR DQ\
IUHHGRP RI DVVRFLDWLRQ RQ ZKLFK ZH EDVH IDPLO\ OLIH DQG SHUVRQDO               FRQFHSW RI OLEHUW\´  ,G  7KHUH LV D EURDG VSHFWUXP RI
IULHQGVKLS´ ,G DW     7KH FRXUW KRZHYHU GLG QRW DQDO\]H RU
                                                                               UHODWLRQVKLSVEHWZHHQWKRVHWKDW DUHPRVWOLNHO\HQWLWOHGWR
                                                                               FRQVWLWXWLRQDOSURWHFWLRQIURPVWDWHLQWHUIHUHQFHVXFKDVFORVH
GLVFXVV KRZ WR GHWHUPLQH ZKLFK SHUVRQDO DIILOLDWLRQV IDOO LQWR WKH FDWHJRU\
RI SURWHFWHG LQWLPDWH UHODWLRQVKLSV DV VXFK DQ DQDO\VLV ZDV LUUHOHYDQW WR
WKH IDFWV RI WKH FDVH ZKLFK FRQFHUQHG WKH ULJKW WR DVVRFLDWH IRU SXUSRVHV      IDPLO\UHODWLRQVKLSVDQGWKRVHWKDWDUHQRW,GDW7R
RI HQJDJLQJ LQ H[SUHVVLYH DFWLYLW\ SURWHFWHG E\ WKH )LUVW $PHQGPHQW ,Q        GHWHUPLQH ZKHWKHU D SDUWLFXODU DVVRFLDWLRQ LV VXIILFLHQWO\
VKRUW &RUULJDQ LV QRW IDFWXDOO\ RU OHJDOO\ UHOHYDQW WR WKLV FDVH
   0DUFXPY0F:KRUWHU                          1R      1R                        0DUFXPY0F:KRUWHU            

fellow officer is insufficient to render the court’s reasoning     FKDUDFWHULVWLFWKDWLVSHUWLQHQWWRWKLVFDVHDQGZHILQGWKDWWKH
inapplicable here; the Mercure court did not base its decision     GLVWULFWFRXUWFRUUHFWO\FRQVLGHUHGLWLQGHWHUPLQLQJZKHWKHU
on the identity of the parties. Futhermore, as discussed           WKHUHODWLRQVKLSZDVFRQVWLWXWLRQDOO\SURWHFWHG
previously, the fact that adultery is legal in Kentucky does not
automatically create constitutional protection, nor does it          1H[W0DUFXPFRQWHQGVWKDWWKHGLVWULFWFRXUW¶VUHOLDQFHRQ
change the fact that historically adultery has been considered     %RZHUVY+DUGZLFN86ZKHQDQDO\]LQJ
a crime in many states, including Kentucky. We agree with          WKHIDFWWKDWWKHUHODWLRQVKLSZDVDGXOWHURXVLVPLVSODFHGIRU
the Mercure court’s conclusion that "adulterous conduct is the     %RZHUVZDVFRQFHUQHGSULPDULO\ZLWKWKHULJKWRISULYDF\DQG
very antithesis of marriage and family," and that such             WKH DVVHUWHG IXQGDPHQWDO ULJKW WR HQJDJH LQ KRPRVH[XDO
behavior cannot be compared to any of the "fundamental             VRGRP\  )XUWKHUPRUH 0DUFXP SRLQWV RXW WKDW 5RWDU\
matters of personal choice that lie at the core of traditional     GHFLGHGDIWHU%RZHUVGLGQRWFLWHRUUHVWDWHDQ\SURSRVLWLRQV
notions of individual liberty." Id. at 823 (citation omitted).     IRXQG LQ %RZHUV ZKHQ GHDOLQJ ZLWK WKH ULJKW RI LQWLPDWH
                                                                   DVVRFLDWLRQ
  Marcum has failed to suggest how his decision to enter into
an intimate, sexual relationship and cohabitation with a              7KH&RXUWLQ5RWDU\ZDVQRWH[DPLQLQJDQLQWLPDWHVH[XDO
married woman is a fundamental right deeply rooted in the          UHODWLRQVKLSEHWZHHQWZRFRQVHQWLQJDGXOWVDQGUHOLDQFHRQ
Nation’s history and tradition or implicit in the concept of       %RZHUVIRUJXLGDQFHZDVXQQHFHVVDU\%RZHUVLVH[WUHPHO\
ordered liberty. Though perhaps unfair, his dismissal did not      LQVWUXFWLYHLQWKHSUHVHQWFDVHDQGWKHIDFWWKDWWKHFRXUWZDV
infringe his right of association as guaranteed by the First and   DGGUHVVLQJDQRWKHUIXQGDPHQWDOOLEHUW\LQWHUHVWJURXQGHGLQ
Fourteenth Amendments.                                             WKHULJKWRISULYDF\GRHVQRWSUHYHQWWKLVFRXUWIURPUHO\LQJ
                                                                   RQ %RZHUV IRU JXLGDQFH ZKHQ GHWHUPLQLQJ ZKHWKHU DQ
  $)),50('                                                        DGXOWHURXV UHODWLRQVKLS EHWZHHQ WZR FRQVHQWLQJ DGXOWV LV
                                                                   FRQVWLWXWLRQDOO\ SURWHFWHG DV D IXQGDPHQWDO HOHPHQW RI
                                                                   SHUVRQDOOLEHUW\SURWHFWHGXQGHUWKHIUHHGRPRIDVVRFLDWLRQ
                                                                   6HH )OHLVKHU Y 6LJQDO +LOO  )G   WK &LU
                                                                   H[SODLQLQJWKDW³>D@VDSSOLHGWKXVIDULQ6XSUHPH&RXUW
                                                                   FDVHODZWKHIUHHGRPRILQWLPDWHDVVRFLDWLRQLVFRH[WHQVLYH
                                                                   ZLWK WKH ULJKW RI SULYDF\ ERWK WKH IUHHGRP RI LQWLPDWH
                                                                   DVVRFLDWLRQ DQG WKH ULJKW RI SULYDF\ GHVFULEH WKDW ERG\ RI
                                                                   ULJKWV WKDW SURWHFW LQWLPDWH KXPDQ UHODWLRQVKLSV IURP
                                                                   XQZDUUDQWHGLQWUXVLRQRULQWHUIHUHQFHE\WKHVWDWH´
                                                                     In Bowers, the Supreme Court rejected the proposition that
                                                                   "any kind of private sexual conduct between consenting
                                                                   adults is constitutionally insulated from state proscription."
                                                                   Bowers, 478 U.S. at 191. Rather, the Court characterized the
                                                                   fundamental liberties recognized in prior decisions qualifying
                                                                   for heightened judicial scrutiny as those that are "implicit in
                                                                   the concept of ordered liberty, such that neither liberty nor
                                                                   justice would exist if [they] were sacrificed" and "deeply
    0DUFXPY0F:KRUWHU                          1R      1R                           0DUFXPY0F:KRUWHU             

rooted in this Nation’s history and tradition." Id. at 191-92       continue to outlaw extramarital acts.The fact that adultery
(internal quotation marks and citations omitted). The Court         is no longer illegal in the Commonwealth of Kentucky does
held that neither of these formulations extended a                  not establish that such conduct is a fundamental liberty
fundamental right to homosexuals to engage in acts of               protected by the Constitution.  %DVHG RQ WKH KLVWRULFDO
consensual sodomy, noting that sodomy was a criminal                WUHDWPHQWRIDGXOWHU\DULJKWWRHQJDJHLQDQLQWLPDWHVH[XDO
offense at common law and was forbidden by the laws of the          UHODWLRQVKLSZLWKWKHVSRXVHRIDQRWKHUFDQQRWEHVDLGWREH
thirteen states when they ratified the Bill of Rights. See id. at   HLWKHUGHHSO\URRWHGLQWKLV1DWLRQ¶VKLVWRU\DQGWUDGLWLRQRU
192. Accordingly, it held that a right to engage in this            LPSOLFLWLQWKHFRQFHSWRIRUGHUHGOLEHUW\7KXVIROORZLQJWKH
conduct was not deeply rooted in the Nation’s history and           6XSUHPH&RXUW¶VGHFLVLRQLQ%RZHUVZHGHFOLQHWRDFFRUG
tradition or implicit in the concept of ordered liberty. See id.    0DUFXP¶V DGXOWHURXV UHODWLRQVKLS WKH FRQVWLWXWLRQDO
at 194. Furthermore, the Court expressed its reluctance to          SURWHFWLRQDIIRUGHGWKRVHLQWLPDWHDVVRFLDWLRQVZKLFKUHFHLYH
"take a more expansive view of our authority to discover new        SURWHFWLRQDVDIXQGDPHQWDOHOHPHQWRISHUVRQDOOLEHUW\
fundamental rights imbedded in the Due Process Clause,"
observing that "[t]he Court is most vulnerable and comes              Relying on both the language and spirit of Bowers, the
nearest to illegitimacy when it deals with judge-made               court in Mercure v. Van Buren Township, 81 F. Supp. 2d 814
constitutional law having little or no cognizable roots in the      (E.D. Mich. 2000), held that the constitutional protections of
language or design of the Constitution." Id.                        the First and Fourteenth Amendments, embodied in the right
                                                                    of intimate association, did not extend to a police officer’s
  Bowers is factually analogous to this case in that it             adulterous relationship with the wife of a fellow officer; thus,
evaluates a consensual sexual relationship between two adults       there was no liability under 42 U.S.C. § 1983 for his
and it provides an expansion on the analysis set forth in           discharge. See Mercure, 81 F. Supp. 2d at 825. The district
Roberts and Rotary for cases dealing with private, sexual           court found Mercure to be "both informative and persuasive
relationships. Much like sodomy, proscriptions against              albeit not binding precedent." Marcum argues that in
adultery have ancient roots. Adultery, though not a crime at        Mercure the officer’s relationship with the wife of a fellow
English common law, was punishable under the canon law,             officer distinguishes it from the present case. Additionally,
which was administered by the ecclesiastical courts of              he seeks to distinguish Mercure based on the fact that the
England. See United States v. Clapox, 35 F. 575, 578 (D. Or.        court discussed that Michigan law makes adultery a felony,
1888); 2 Charles E. Torcia, Wharton’s Criminal Law § 210            whereas it is no longer illegal in Kentucky.
(15th ed. 1994). The common law, brought to this country by
the American colonists, did not punish adultery unless the            As discussed by the district court, Marcum’s efforts to
conduct was "open and notorious" as to amount to a "public          distinguish Mercure do not succeed. The fact that the
nuisance," as defined by the English canon law. See Cole v.         plaintiff’s relationship in Mercure was with the wife of a
State, 94 A. 913, 914 (Md. 1915); Torcia, supra. The
Puritans, however, made adultery with a married woman a                 
capital offense and from this Puritan legacy sprung state laws           6HH HJ $UL] 5HY 6WDW  $ )OD 6WDW   *$

criminalizing adultery. See Jeremy D. Weinstein, Note,              &RGH $QQ   .DQ 6WDW $QQ   0LFK &RPS /DZV
                                                                      1& *HQ 6WDW   5, *HQ /DZV   6& &RGH
Adultery, Law, and the State: A History, 38 Hastings L.J.           $QQ    :LV 6WDW $QQ  
195, 225-26 (1986). Even today, there are jurisdictions which
                                                                        
                                                                         .\ 5HY 6WDW  PDNLQJ DGXOWHU\ D FULPLQDO RIIHQVH LQ WKH
                                                                    &RPPRQZHDOWK ZDV UHSHDOHG LQ